[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.28

CONFIDENTIAL

EXECUTION COPY

MANUFACTURE AND SUPPLY AGREEMENT

This MANUFACTURE AND SUPPLY AGREEMENT (“Agreement”) is entered into as of
December 16, 2013 (the “Effective Date”) between ACELRX PHARMACEUTICALS, INC., a
company organized under the laws of the State of Delaware, United States
(“AcelRx”), and having a principal place of business at 575 Chesapeake Drive,
Redwood City, CA 94063, United States, and GRÜNENTHAL GMBH, a company organized
under the laws of Germany (“Grünenthal”), having its registered office at
Zieglerstrasse 6, 52078 Aachen, Germany. AcelRx and Grünenthal may be referred
to herein from time to time individually as a “Party,” and collectively as the
“Parties”.

WHEREAS, AcelRx is developing and owns or controls certain patents, know-how and
other intellectual property relating to the Product (as defined hereinafter);

WHEREAS, AcelRx and Grünenthal are parties to a Collaboration and License
Agreement of even date herewith (the “License Agreement”), pursuant to which
AcelRx has granted Grünenthal certain Exclusive rights and licenses to
manufacture, commercialize, use, sell, offer for sale and import the Product in
the Field (as defined hereinafter) in the Territory (as defined hereinafter),
and which provides that Grünenthal will procure its supply of the Product from
AcelRx pursuant to the provisions of this Agreement; and

WHEREAS, AcelRx is willing to provide such supply of the Product to Grünenthal,
on the terms and conditions set forth below.

NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1 “Accessories” shall mean additional hardware accessories or components for
use with the Product which are not included in the Reusables Kit or Dispenser
Kit, e.g., a cartridge RFID label reader. For clarity, Accessories are optional
purchase items and made available by AcelRx from time to time available on a
purchase order basis and are identified as Accessories on Exhibit A.

1.2 “AcelRx Technology” shall mean AcelRx’s proprietary technology and the
intellectual property rights therein, for a sublingual patient-controlled
analgesia (PCA) system.

1.3 “Accounting Standards” shall mean, with respect to AcelRx, US GAAP (United
States generally accepted accounting principles as in effect from time to time),
and with respect



--------------------------------------------------------------------------------

to Grünenthal, the IFRS (International Financial Reporting Standards as in
effect from time to time), in each case, as consistently applied throughout the
period involved. Each Party shall promptly notify the other in the event that it
changes the Accounting Standards pursuant to which its records are maintained,
it being understood that each Party may only use internationally recognized
accounting principles (e.g. IFRS, US GAAP, etc.).

1.4 “Affiliate” of a Party shall mean any Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with such Party, as the case may be, but for only so long as such
control exists. As used in this Section 1.2, “control” shall mean (a) direct or
indirect beneficial ownership of at least 50% (or such lesser percentage which
is the maximum allowed to be owned by a foreign corporation in a particular
jurisdiction) of the voting share capital or other equity interest in such
Person or (b) the power to direct the management of such Person by contract or
otherwise.

1.5 “Applicable Laws” shall mean the applicable provisions of any and all
national, supranational, regional, state and local laws, treaties, statutes,
rules, regulations, administrative codes, guidance, ordinances, judgments,
decrees, directives, injunctions, orders, permits (including Marketing
Approvals) of or from any court, arbitrator, Regulatory Authority or
governmental agency or authority having jurisdiction over or related to the
subject item.

1.6 “APQ” has the meaning set forth in Section 5.1(a).

1.7 “Auditor” shall have the meaning set forth in Section 3.4.

1.8 “Authorized Representative” shall mean Grünenthal who is designated by
AcelRx for the Licensed Product to act and may be addressed by authorities and
bodies in the EU instead of AcelRx according to the applicable EU directives and
guidelines and based upon a written agreement between AcelRx and Grünenthal.

1.9 “Business Day” shall mean a day other than a Saturday or Sunday or any
public holiday in the San Francisco, CA or Aachen, Germany, but excluding the
nine (9) consecutive calendar days beginning December 24 in a Calendar Year and
continuing through January 1 of the following year. For the avoidance of doubt,
references in this Agreement to “days” shall mean calendar days.

1.10 “Calendar Year” shall mean a period of twelve consecutive months beginning
on and including January 1st.

1.11 “CE Mark” shall mean a marking obtained and maintained by AcelRx for the
Licensed Product that identifies conformity with medical device conformity
requirements for use, sale and importation in the EU.

1.12 “cGMP” shall mean the then-current good manufacturing practices required by
the FDA, as set forth in the United States Federal Food, Drug and Cosmetic Act,
as amended, and the regulations promulgated thereunder, for the Manufacture of
APIs, intermediates, medical devices and combination products, and the then
current good manufacturing practices required

 

2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

by the Regulatory Authorities in the EU and Australia , as may be updated from
time to time and other Applicable Laws of the EU relating to the Manufacture of
APIs, intermediates, medicinal product, medical devices and combination
products.

1.13 “Confidential Information” has the meaning set forth in Section 8.1.

1.14 “Confidentiality Agreement” shall mean that certain Bilateral Secrecy
Agreement between AcelRx and Grünenthal dated 18 January 2013, as amended by the
1st Amendment dated July 23, 1013.

1.15 “Device” shall mean any current or future device portion of the Product, or
any part thereof.

1.1 “Dispenser Kit” shall mean a complete kit consisting of a dispenser, cap and
thumbtag for use with or as part of the Device.

1.16 “Distributor” shall have the meaning set forth in the License Agreement

1.17 “Drug” shall mean the sufentanil drug cartridge for use with the Device.

1.14 “EU” or “European Union” shall mean the countries comprising the supra
national community consisting of as of the Effective Date, Austria, Belgium,
Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France,
Germany Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta,
Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden and
the United Kingdom.

1.18 “FDA” shall mean the U.S. Food and Drug Administration or similar federal,
state or local Regulatory Authorities.

1.19 “FD&C Act” shall mean the United States Food, Drug and Cosmetic Act, as
amended, and any regulations promulgated thereunder.

1.20 “Field” shall mean human use in treatment of pain for (a) use within or
dispensed by a hospital; or (b) use within a hospice, nursing home or other
medically supervised setting, [ * ].

1.21 “Firm Order” has the meaning set forth in Section 2.3(c).

1.22 “Force Majeure” has the meaning set forth in Section 11.4.

1.23 “Fully Burdened Manufacturing Cost” shall mean the fully burdened
Manufacturing cost of the Product (including packaging for shipment) calculated
in conformity with Accounting Standards and expressed on a per unit Manufactured
basis, including the cost of:[ * ]

For clarity, the calculation of the cost of Manufacturing set forth above shall
be based upon all Product manufactured by AcelRx over a specified period of time
and shall in any event not be

 

3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

based on a disproportionate allocation of those costs incurred in the
manufacture of the Product to Grünenthal’s units of Product relative to the
costs allocated to units of Product for AcelRx and its other licensees. For
further clarity, costs that are specific to the units of Product supplied to
Grünenthal (e.g., subsection (d) costs) shall be limited to Product supplied to
Grünenthal unless those costs apply to the other units of Product manufactured
in any particular runs or campaigns and allocated accordingly.

1.24 “Governmental Authority” shall mean any court, agency, department,
authority or other instrumentality of any national, supranational, state,
county, city or other political subdivision.

1.25 “Harmonized Standards” shall mean technical specifications meeting the
essential requirements of the European Commission Medical Device Directives,
compliance with which will provide a presumption of conformity with the
essential requirements for the Licensed Product.

1.26 “Initial Forecast” has the meaning set forth in Section 2.3(a).

1.27 “Initial Product” shall mean AcelRx Sufentanil NanoTab PCA System [ * ]
which includes both Drug and Device.

1.28 “Manufacture” shall mean to manufacture, process, prepare, make, assemble,
test, label, and/or package, store, release and deliver the Product (or any
component thereof).

1.29 “Manufacturing Continuity Plan” shall mean a plan setting forth measures
and implementation efforts reasonably designed to (a) identify and set forth
plans to implement risk mitigation measures (e.g., identifying available
alternative suppliers, plans for alternative Third Party manufacturers based on
forecast orders and sales of Product worldwide, infrastructure and inventory
management and security and protective measures) reasonably necessary to ensure
minimal impact from a range of potential disruptive events on supply of Product,
taking into consideration the obligations to supply under this Agreement,
(b) anticipate an unplanned or unanticipated disruptive event in order to
restore supply continuity, and (c) recover the capacity to Manufacture and
deliver Product as promptly as reasonably practicable. The Manufacturing
Continuity Plan shall identify key personnel, resources, services and actions
which are reasonably anticipated to be required to manage the recovery process.

1.30 “Marketing Approval” and “MAA Approval” shall have the meaning set forth in
the License Agreement.

1.31 “MEDDEV Guidelines” shall mean those guidelines published by the European
Commission promoting a common approach by manufacturers and notified bodies
involved in the conformity assessment procedures according to the relevant
annexes of the directives, and by the competent authorities charged with
safeguarding public health.

1.32 “Medical Device Directive” shall mean the directive 93/42/EEC published by
the European Commission and any successors thereof.

 

4

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.33 “Minimum Order Quantities” shall mean, minimum purchase order quantities
submitted by Grünenthal to AcelRx during each period pursuant to this Agreement
as follows: [ * ].

1.34 “NDA” of a Product shall mean a New Drug Application as defined in Title 21
of the U.S. Code of Federal Regulations, §314.80 et seq., and all amendments and
supplements thereto, which is filed with the FDA, or the equivalent application
filed with Health Canada in Canada, including all documents, data, and other
information concerning such Product thus filed that are necessary for gaining
Marketing Approval for such Product.

1.35 “Person” shall mean any individual, corporation, partnership, limited
liability company, trust, governmental entity, or other legal entity of any
nature whatsoever.

1.36 “Pharmacovigilance Agreement” shall mean the Pharmacovigilance Agreement
entered into between the Parties in accordance with the License Agreement.

1.37 “Planning Forecast” has the meaning set forth in Section 2.2.

1.38 “Primary Packaged Form” shall mean the bulk packaging of the Product in the
form of primary labeled finished Product bearing the designation of AcelRx as
the Manufacturer of the Product but requiring secondary labeling for the use,
sale or distribution in the relevant country in the Territory.

1.39 “Product” shall mean the Initial Product and any improvement and/or
modification thereto pursuant to the License Agreement, including additional
dosage strengths, but solely to the extent such derivative, improvement or
modification consists of a Device and Drug where the Drug (but not any other
active ingredients) is delivered using the AcelRx Technology.

1.40 “Quality Agreement” has the meaning set forth in Section 3.2.

1.41 “Recalls” has the meaning set forth in Section 3.11(a).

1.42 “Regulatory Authority” shall mean any national, regional, state or local
regulatory agency, department, bureau, commission, council or other governmental
entity (a) whose review and/or approval is necessary (i) for the Manufacture,
packaging, use, storage, import, export, distribution, promotion, marketing,
offer for sale and sale of the Product, and/or (ii) for reviewing regulatory
filings for the Product (or a component thereof); and/or (b) having authority to
review and enforce cGMP and/or other Applicable Laws relating to the Product or
the Manufacture, development, commercialization, use or sale thereof. For
clarity, Regulatory Authority shall, as applicable, include any notified body
with respect to the Device.

1.43 “Regulatory Requirements” shall mean (a) all specifications, methods of
Manufacture, and other information in one or more regulatory submissions related
in any way to the Product, (b) all laws, rules, regulations, applicable
regulatory guidance documents, and other requirements of any Regulatory
Authority that govern the Product, including its Manufacture.

1.44 “Replacement Components” shall mean those items specified as Replacement
Components on Exhibit A. For clarity, Replacement Components are optional
purchase items

 

5

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

and made available by AcelRx from time to time available on a purchase order
basis and are identified as Replacement Components on Exhibit A.

1.45 “Reusables Kit” shall mean a complete kit consisting of a Controller,
holster, and technician access badge.

1.46 “Rolling Forecast” has the meaning set forth in Section 2.3(a).

1.47 “Small Quantity Cost” has the meaning set forth in Section 2.6.

1.48 “Specifications” shall mean the specifications for the Product, as
established by [ * ] and as required by a Regulatory Authority in the Territory
for approval and such other specifications, such as specifications for
packaging, storage conditions and labeling of the Product, as agreed by the
Parties pursuant to this Agreement.

1.49 “Sublicensee” shall have the meaning set forth in the License Agreement.

1.50 “Term” has the meaning set forth in Section 10.1.

1.51 “Territory” shall mean the European Union, Switzerland, Liechtenstein,
Iceland, Norway and Australia.

1.52 “Third Party” shall mean any Person other than AcelRx, Grünenthal and their
respective Affiliates.

1.53 “Transfer Price” shall mean the Fully Burdened Manufacturing Cost of
AcelRx; provided that [ * ] exclusive of any VAT, tax, surcharge or fee applied
to the Product or any portion thereof in accordance with Applicable Laws, which
tax, surcharge or fee shall be paid by Grünenthal. For clarity, the price per
unit limitations shall apply to Drug cartridges, Dispenser Kits and Reusables
Kits delivered in the applicable year, whether or not ordered in a prior year
and in any event shall be subject to minimum purchase requirements set forth in
this Agreement, including Minimum Order Quantities. For further clarity, pricing
of Accessories and Replacement Components are not included in the Transfer
Price.

1.54 “United States” or “U.S.” shall mean the United States of America,
including its territories and possessions and the District of Columbia.

ARTICLE 2

SUPPLY OF THE PRODUCT; ACCESSORIES AND REPLACEMENT COMPONENTS

2.1 Supply and Purchase of the Product. Subject to the terms of this Agreement,
during the Term, AcelRx shall Manufacture and supply the Product for use in the
Field for the Territory exclusively for Grünenthal (including its Sublicensees
and Distributors), and subject to Section 5.3(d) and AcelRx’s ability to timely
deliver ordered quantities of Product meeting the requirements of this
Agreement, Grünenthal shall purchase from AcelRx, during the first five
(5) years after the Effective Date [ * ] of Grünenthal’s and its Sublicensees’
and Distributors’

 

6

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

requirements of Product (and Devices for samples and demonstration only) for use
in the Field for the Territory in such quantities as Grünenthal shall order
pursuant to and in accordance with this Article 2. Unless and until Grünenthal
undertakes the Manufacture and supply of Product for itself under the terms of
this Agreement and the License Agreement, AcelRx shall be responsible for the
Manufacture (including maintaining the supply chain) of Product for use in the
Field for the Territory as provided in this Agreement. AcelRx shall keep
Grünenthal promptly and fully informed of any material developments regarding
its supply chain.

2.2 Rolling Forecast.

(a) Initial Forecast. Not less than [ * ] following the Effective Date,
Grünenthal shall provide AcelRx a non-binding forecast (“Preliminary Non-Binding
Forecast”) of what Grünenthal expects to provide as its Initial Forecast, when
that becomes due to be provided pursuant the following sentence. Not less than
[ * ] prior to the first anticipated delivery of the Product to Grünenthal,
Grünenthal shall provide AcelRx its initial [ * ] rolling forecast (“Initial
Forecast”) and initial three (3) month purchase order, in each case, separated
into quantities of Drug, Dispenser Kits and Reusables Kits. Except as may be
expressly agreed by the Parties, the Initial Forecast shall be no more than
[ * ], and no less than [ * ], of the Preliminary Non-Binding Forecast.

(b) Limitation. In no event shall AcelRx be required to establish capacity to
supply more than [ * ] Drug cartridges or Dispenser Kits per year without the
mutual, written agreement of the Parties. To the extent that the forecast
quantities are expected to exceed such [ * ] Drug cartridges or Dispenser Kits
per year, the Parties shall meet and discuss in good faith the potential to add
additional capacity prior to the date that the forecast quantities are expected
to exceed such amount.

(c) Rolling Forecast. Following the Initial Forecast, Grünenthal shall provide
AcelRx [ * ] with a written [ * ] rolling forecast (the “Rolling Forecast”) of
the quantities of Drug, Dispenser Kits and Reusables Kits required by Grünenthal
and its Sublicensees and Distributors, and each subsequent monthly update to the
Rolling Forecast shall be provided no later than [ * ] Business Days after the
beginning of the next monthly period; provided, that (i) during [ * ], the
monthly forecast amount of the Drug, Dispenser Kits and Reusables Kits shall not
be less than [ * ] of the previous monthly forecast amount of the respective
previous monthly forecast amounts of the Drug, Dispenser Kits and Reusables
Kits; provided, further, that the monthly forecast amounts of (x) the Drug,
Dispenser Kits and Reusables Kits shall not be more than [ * ] of the respective
previous monthly forecast amounts of Drug, Dispenser Kits and Reusables Kits in
the applicable previous Rolling Forecast; (ii) for [ * ], the monthly forecast
amount of the Drug, Dispenser Kits and Reusables Kits shall not be less than
[ * ] of the previous monthly forecast amount of the respective previous monthly
forecast amounts of the Drug, Dispenser Kits and Reusables Kits; provided,
further, that the monthly forecast amounts of (x) the Drug, Dispenser Kits and
Reusables Kits shall not be more than [ * ] of the respective previous monthly
forecast amounts of Drug, Dispenser Kits and Reusables Kits in the applicable
previous Rolling Forecast and (iii) thereafter, the monthly forecast amount of
the Drug, Dispenser Kits and Reusables Kits shall not be less than [ * ] of the
previous monthly forecast amount of the respective previous monthly forecast
amounts of the

 

7

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Drug, Dispenser Kits and Reusables Kits; provided, further, that the monthly
forecast amounts of (x) the Drug, Dispenser Kits and Reusables Kits shall not be
more than [ * ] of the respective previous monthly forecast amounts of Drug,
Dispenser Kits and Reusables Kits in the applicable previous Rolling Forecast.

(d) [ * ] Binding Commitments. With respect to the Drug, the first [ * ] of the
Initial Forecast and each Rolling Forecast shall constitute a mutually binding
commitment, and with respect to the Dispenser Kits and Reusables Kits, the first
[ * ] of each Initial Forecast and each Rolling Forecast shall constitute a
mutually binding commitment, to order, have supplied and take delivery the total
quantity of such Drug, Dispenser Kits and Reusables Kits forecast for such
binding Forecast periods (each commitment, a “Firm Order”); provided, that if
AcelRx notifies Grünenthal that it is unable to meet the Firm Order quantities
[ * ]. Each Firm Order shall be represented by purchase order(s) delivered in
accordance with Section 2.4. In no event shall Drug be delivered in excess of
the Firm Order for Drug.

(e) Remaining Forecast. Projections (with respect to Drug) for [ * ] of each
Rolling Forecast and projections (with respect to Device) for [ * ] of each
Rolling Forecast shall be made in good faith and shall constitute Grünenthal’s
best estimates of future orders but shall not be binding on Grünenthal or
AcelRx.

(f) Excess Quantities. If there is an order in any month for more than the
applicable Firm Order, AcelRx shall use commercially reasonable efforts, subject
to the total annual [ * ] Drug cartridges or Dispenser Kits limit set forth in
Section 2.2, to Manufacture any quantity of Drug, Dispenser Kits and Reusables
Kits ordered by Grünenthal in excess of such levels, but in any event, AcelRx’s
failure to Manufacture any such excess quantities shall not be a breach of this
Agreement.

2.3 Safety Stock. AcelRx shall maintain a stock of components, containers,
labels, packaging materials and related items (“Materials”), finished Product or
work-in-progress, in any combination thereof, amounting to [ * ] supply of
Product or Drug based on the quantities of Product of the most recent Firm Order
commitment of Grünenthal. All such Materials, finished Product, Drug or
work-in-progress shall be of suitable quality as required under the
Specifications and taken collectively would allow AcelRx to Manufacture or have
available for delivery at least [ * ] of Product. For clarity, the obligation to
maintain safety stock is subject to reduction with respect to Drug in the event
that APQ requirements limit the amount of controlled substance available to
AcelRx in its efforts to meet the requirements of this Section 2.4.

2.4 Purchase Orders.

(a) Grünenthal shall submit to AcelRx firm purchase order(s) for Drug, Dispenser
Kits and Reusables Kits, which firm purchase orders shall be in accordance with
the applicable Minimum Order Quantities for each of Drug, Dispenser Kits and
Reusables Kits and in accordance with the applicable binding commitment
requirements as provided in Section 2.3(d) of the Rolling Forecast.

 

8

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) Each purchase order shall specify the quantity of each of Drug, Dispenser
Kit or Reusables Kit ordered per month, the required delivery date (which shall
not, with respect to the Drug, be less than [ * ] following the date of such
purchase order and with respect to the Dispenser Kit or Reusables Kit, be less
than [ * ] following the date of such purchase order), and any special
instructions or invoicing information. For the avoidance of doubt, Grünenthal
may submit separate purchase orders for Drug, Dispenser Kits and/or Reusables
Kits, which may be offset in time so as to provide for delivery of Drug and
Dispenser Kits and/or Reusables Kits at approximately the same time. All such
purchase orders remain subject to the terms of this Section 2.4. In addition,
the Parties may agree to a delivery schedule that is other than monthly so long
as the aggregate amount of Drug, Dispenser Kits and Reusables Kits correspond to
the Firm Order amounts for the period in question and the Minimum Order
Quantities are satisfied.

(c) AcelRx acknowledges/accepts the order from Grünenthal made in accordance
with and governed by this Agreement, and any terms or conditions of such
purchase order which conflict or are inconsistent with the terms of the
Agreement are void and hereby rejected.

2.5 Accessories and Replacement Components. During the Term, AcelRx agrees to
make available Accessories and Replacement Components for sale on a purchase
order basis based on then available quantities of such Accessories and
Replacement Components at [ * ]. In the case of Replacement Components, such
purchase orders shall be subject to the pricing terms set forth in this
Section 2.5 for the portions of the purchase order which do not exceed the
Minimum Order Quantities, except with respect to Replacement Components provided
in connection with breaches of the warranty set forth in Section 6.3(a). If
requested by Grünenthal, AcelRx will discuss in good faith the entry into a
separate supply or purchase arrangement for such Accessories and Replacement
Components based on the requirements of Grünenthal.

ARTICLE 3

MANUFACTURING

3.1 Manufacture of Product; Samples.

(a) AcelRx shall Manufacture or have Manufactured the Product to meet the
Specifications and in accordance with applicable Regulatory Requirements in the
U.S. (or in the country of such Product’s Manufacture), as then in effect.
AcelRx and Grünenthal shall promptly notify each other of any new instructions
or specifications required by the applicable Regulatory Authorities in the
Territory. Amendments to the Specifications will be handled in accordance with
Section 3.8(a)-(d). Grünenthal acknowledges that Product supplied to Grünenthal
hereunder may be Manufactured by or on behalf of AcelRx in accordance with any
Third Party Manufacturing-related agreements entered into by AcelRx.

(b) AcelRx shall Manufacture and have Manufactured the Device in accordance with
applicable Regulatory Requirements in the U.S. (or in the country of such
Device’s Manufacture), as then in effect for use by Grünenthal (and its
Affiliates, distributors or licensees) if the Device is used without Drug for
demonstration purposes.

 

9

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

3.2 Quality Agreement. Not later than [ * ], AcelRx and Grünenthal shall enter
into a quality agreement (“Quality Agreement”) setting forth in detail the
quality assurance arrangements and procedures with respect to the Manufacture of
the Product, reporting customer complaints, device incident handling, and
conducting timely investigations with respect to the Product in the Territory.

3.3 CE Mark; Authorized Representative. AcelRx shall be responsible for
obtaining and maintaining the CE mark in the European Union for the Device and
for affixing the CE mark on the Device portion of the Product and to undertake
all steps reasonably and, according to the Medical Device Directive, legally
necessary to allow Grünenthal to act as the Authorized Representative of AcelRx
as CE mark holder. The Parties shall enter into an Authorized Representative
agreement not later than [ * ], which agreement shall set forth the specific
details, functions and regulatory duties pursuant to which the Parties will
share incident assessment and reporting to authorities, conduct and maintenance
of the conformity assessment procedure including implementation of a quality
management system, requirements for labeling and instructions for use of the
Product in the Territory and all details concerning the provision of and access
to documentation. The Authorized Representative agreement shall include
provisions specifying [ * ].

3.4 Regulatory Inspections; cGMP and QA Audits. AcelRx shall cooperate with any
inspection of its facilities by the FDA and, if applicable, by any Regulatory
Authority or respective notified bodies overseeing the Manufacture of Product
for the Territory. Subject to the terms and conditions of any Third Party
Manufacturing-related agreements entered into by AcelRx, upon written request to
AcelRx not less than [ * ] prior to the requested visit date, Grünenthal shall
have the right to have its representatives visit AcelRx’s Manufacturing
facilities as well as all relevant Manufacturing sites of Third Party contract
manufacturers and suppliers during normal business hours to assess AcelRx’s
compliance with cGMP and quality assurance standards and to discuss any related
issues with its Manufacturing. Grünenthal may exercise such right no more than
[ * ] which may occur upon reasonable prior written notice during normal
business hours on Business Days. AcelRx shall use commercially reasonable
efforts to cause its sub-contractors to reasonably cooperate with any such audit
by such representatives of Grünenthal and/or its Affiliates. For purposes of
clarity, any information obtained by Grünenthal during such visits shall be
treated as Confidential Information of AcelRx in accordance with Article 8 of
this Agreement. For purposes of this Sections 3.4, [ * ].

3.5 Compliance with Laws. AcelRx and Grünenthal shall comply with all applicable
Regulatory Requirements and laws of any Regulatory Authority in the Territory.

3.6 Form of Products. AcelRx shall deliver Product to Grünenthal in accordance
with the Specifications in [ * ] form [ * ]. Grünenthal shall be responsible for
ensuring that such final packaging, labeling and shipment of the Product are in
compliance with Regulatory Requirements in the Territory and in any event
consistent with the label for the Product approved by the Regulatory Authorities
in the Territory. Upon written request by Grünenthal, AcelRx agrees to cooperate
in good faith and use commercially reasonable efforts to enable Grünenthal’s
access to AcelRx’s Third Party vendors for the Manufacture of the Product that
may be useful in support of Grünenthal’s responsibilities to export and package
Product purchased by Grünenthal for use and sale in the Territory.

 

10

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

3.7 Delivery and Acceptance.

(a) Delivery. Subject to the terms and conditions of this Agreement, AcelRx
shall deliver all Product ordered by Grünenthal on the requested delivery date
set forth on the applicable purchase order, provided that such delivery date is
at least [ * ] after the date of the applicable purchase order and such order is
consistent with Grünenthal’s binding forecast quantities and is within [ * ] of
the delivery date requested in the applicable purchase order. Deliveries shall
be made EXW AcelRx’s Manufacturing facility (INCOTERMS 2000) by common carrier
selected by Grünenthal at Grünenthal’s expense. The Party responsible for
shipment of the Product out of the U.S. shall be responsible for obtaining all
licenses or other authorizations (including controlled substances
authorizations) for the exportation from the U.S. and importation of Product
into the Territory, and shall contract, at its own expense, for shipment and
control of the Product from AcelRx’s facility. Title to, ownership of, and risk
of loss of, the Product shall transfer at the shipping point. AcelRx will
prepare appropriate shipping documentation for the Regulatory Authorities in the
Territory. AcelRx and Grünenthal shall reasonably cooperate with and assist each
other in all aspects of the shipment, importation and delivery process and
AcelRx and Grünenthal shall coordinate and consult with one another with regard
to any communications with any Regulatory Authority regarding any shipment of
the Product.

(b) Certificate of Analysis; Certificate of Conformance. AcelRx shall perform or
have performed on its behalf, on each batch of Product, all tests specified in
the Specifications, the MAA and applicable Regulatory Requirements before
delivery of any Product from that batch to Grünenthal. AcelRx shall deliver to
Grünenthal by facsimile or by electronic mail on or before the date of shipment
of any Product to Grünenthal a Certificate of Analysis or a Certificate of
Conformance according to cGMP, as appropriate, for each batch of Product in that
shipment of Product, certifying that Product conforms to the Specifications,
along with the results of such analysis and any supporting data. If there is a
disagreement in connection with a Certificate of Analysis or Certificate of
Conformance, such dispute will be resolved with a submission to independent
testing in a procedure substantially in the manner set forth in
Section 3.7(c)(i).

(c) Acceptance upon Delivery. Grünenthal shall be under no obligation to accept
any shipment of Product for which AcelRx has not provided a Certificate of
Analysis or a Certificate of Conformance, as applicable. Grünenthal shall
inspect all shipments of the Product promptly upon receipt, and Grünenthal may
reject any shipment of the Product which is nonconforming. In order to reject
delivery of a shipment of the Product, Grünenthal must give written notice to
AcelRx of Grünenthal’s rejection of any delivery [ * ] after receipt of such
delivery or with regard to [ * ]. If no such notice of rejection is received,
Grünenthal shall be deemed to have accepted such Product on the [ * ] after
delivery, subject to later detection of hidden defects. For clarity, a [ * ].

(i) After timely notice of rejection is received by AcelRx, Grünenthal shall
cooperate with AcelRx in determining whether rejection is appropriate or
justified. AcelRx

 

11

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

will evaluate process issues and other reasons for any alleged nonconformity.
AcelRx shall notify Grünenthal as promptly as reasonably possible whether it
accepts Grünenthal’s basis for any rejection, however not later than [ * ] after
the respective notification. If AcelRx agrees with Grünenthal’s determination
that the rejected Product does not meet the Specifications, promptly on receipt
of a notice of rejection of a shipment of Product and no later than [ * ] after
receipt of such notice, AcelRx shall use commercially reasonable efforts to
replace such rejected Product with conforming Product. If AcelRx disagrees with
Grünenthal’s determination that certain Product is nonconforming, (x) promptly
on receipt of a notice of rejection of a shipment of Product and no later than
[ * ] after receipt of such notice, at Grünenthal’s request, AcelRx shall use
commercially reasonable efforts at Grünenthal’s request to replace such rejected
Product and (y) the rejected Product shall be submitted to a mutually acceptable
Third Party laboratory in the Territory, which shall determine whether such
Product is nonconforming. The Parties agree that such Third Party laboratory’s
determination shall be final and binding on the Parties. The Party against whom
the Third Party laboratory rules shall bear the reasonable costs of the Third
Party testing. If the Third Party laboratory rules that the Product in question
meets Specifications, Grünenthal shall purchase that batch at the agreed-upon
price, irrespective of whether AcelRx has provided replacement Product, provided
that in such event Grünenthal shall also pay for any replacement Product
delivered if not previously paid. Otherwise the replacement delivery shall be at
no charge to Grünenthal.

(ii) Grünenthal shall not destroy any rejected Product until it receives written
notification from AcelRx that AcelRx does not dispute that the rejected Product
fails to meet Specifications. At AcelRx’s election and upon instruction from
AcelRx, Grünenthal shall either (a) destroy the Product received in the rejected
delivery promptly at AcelRx’s cost and provide AcelRx with certification of such
destruction, or (b) return such Product to AcelRx at AcelRx’s cost

(d) Replacement Warranty for Failure in Use.

(i) AcelRx warrants that the Product shall have no material defect in
workmanship for a period of [ * ]; provided, that (A) the Product has been
properly stored and maintained by Grünenthal under industry standard conditions
and in accordance with any Specifications, (B) such Product is delivered to end
user customers with user manuals or the “Instructions for Use” of the Product in
accordance with Grünenthal’s then standard operating practices, and (C) the
Product is used prior to the expiration of the shelf life of the Product.

(ii) AcelRx warrants the Accessories and Replacement Components against defects
in materials and workmanship for [ * ] from the date of shipment to Grünenthal.
If AcelRx receives notice of such defects during the warranty period, AcelRx
shall, at its option, either repair or replace the Accessories or Replacement
Components which prove to be defective. If AcelRx is unable, within a reasonable
time, to repair or replace any Accessories and Replacement Components to a
condition as warranted, Grünenthal shall be entitled to a refund of the purchase
price upon return of the Accessories or Replacement Component to AcelRx The
foregoing warranty shall not apply to defects resulting from: [ * ].

 

12

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(iii) In the event of a breach of the warranty pursuant to this Section 3.7(d),
AcelRx shall bear all costs, including transportation costs, in connection with
the replacement of any non-conforming Product. AcelRx shall have the right to
inspect defective Product to determine the validity of warranty claims under
Section 3.7(d) and in compliance with all Regulatory Requirements, [ * ]. The
remedy set forth in Section 3.7(d) shall be the sole remedy and recourse of
Grünenthal with respect to replacement of a defective Product, Accessories and
Replacement Components delivered to Grünenthal by AcelRx hereunder that fail in
use by the end user customer, [ * ].

3.8 Change in Specifications; Other Modifications.

(a) Changes in Specifications. Each Party shall promptly notify the other Party
of (i) any change of the Specifications as well as any analytical methods that
is required by any Regulatory Authority or in order to comply with any
Regulatory Requirement, and/or (ii) any other material modifications to the
Manufacturing process, applicable to the Product for use in the Field in the
Territory, and the Parties shall discuss such change of Specifications,
analytical methods and/or other material modification to the Manufacturing
process prior to its implementation.

(i) Prior to the receipt of the first Marketing Approval of the Product for the
Territory, [ * ].

(ii) After the receipt of the first Marketing Approval of the Product for the
Territory, such regulatory required Specification changes that are not
conditions to the receipt of the first Marketing Approval of the Product for the
Territory shall, [ * ] and the Parties shall coordinate and collaborate in
making all necessary Regulatory Filings with the application Regulatory
Authority in the Territory to effect such change. Grünenthal shall be
responsible for making such Regulatory Filing in the Territory and paying filing
fees required for such Regulatory Filing.

(b) Other Modifications. If any changes to the Product by AcelRx do not change
the Specifications and do not require approval by any relevant Regulatory
Authority in the Territory nor by the FDA, [ * ].

(c) Grünenthal Requested Non-Regulatory Changes. If Grünenthal seeks any change
to the Specifications or any other modifications to the Manufacturing process
and such change or modification is not required by any Regulatory Authority or
Regulatory Requirement, it shall notify AcelRx of such proposed change in
reasonable detail [ * ].

(d) Contradictory Modifications. If a Regulatory Authority requires any change
of the Specifications in order to comply with any Regulatory Requirement
applicable to the Product for use in the Field in the Territory, which change
would materially impact the cost or regulatory or commercial status of the
Product outside of the Field or Territory, [ * ]

(e) Records. AcelRx shall keep complete, accurate and authentic accounts, notes,
data and records pertaining to the Manufacture and supply of each batch of the
Product, for the minimum period provided in 21 CFR Part 211, or longer if
required by Regulatory

 

13

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Requirements in the Territory or country of Manufacture, and upon Grünenthal’s
reasonable request and at its expense, shall make available to Grünenthal copies
of or access to such records. Notwithstanding the foregoing, AcelRx shall at all
times maintain such records and systems for the Parties to investigate causes of
a Recall of the Product and conduct a Recall of the Product in compliance with
all Applicable Laws.

3.9 Complaints Handling and Reporting. The Parties shall agree upon a procedure
for handling complaints and device malfunction reports in the Quality Agreement.

3.10 Stability Samples; Retained Samples. AcelRx shall, during the Term, take
such quantities of quality control stability samples, from batches of Product
intended for delivery to Grünenthal, as are required by cGMP and applicable
Regulatory Requirements and establish appropriate stability studies, in each
case to support the claimed expiration dating for the Product delivered to
Grünenthal. In addition, AcelRx shall retain sufficient number of representative
units of the Product from each batch for the period required by the applicable
Regulatory Requirements for record keeping, testing and regulatory purposes or
as specified in the Quality Agreement.

3.11 Recalls.

(a) Recalls. AcelRx and Grünenthal each agree to notify the other within [ * ]
if either Party discovers any issue that it reasonably believes could lead to a
Product recall, product withdrawal, field correction or other related action
(collectively, “Recalls”). If practicable, the Parties shall promptly following
notification discuss the plans for a Recall, provided that Grünenthal and AcelRx
shall have joint responsibility for determining whether a Recall in the
Territory is necessary, and whether to cease shipping the Product. If the
Parties decide, that a Product Recall is necessary, the Parties shall work
together to develop and implement a Recall plan. Grünenthal shall have the final
decision whether to initiate a recall for the Territory, the plans for any
Recall for the Territory, and for determining the nature and urgency of any
Product Recall for the Territory. In any event, AcelRx shall have the sole
responsibility for any and all communications with FDA and other Regulatory
Authorities outside of the Territory related to any Recall.

(b) AcelRx’s Right to Request A Recall. Subject to 3.11(a), in case that AcelRx
reasonably believes that the commercialization of the Licensed Product
constitutes a serious health risk, AcelRx shall have the right to request
Grünenthal to initiate a Recall of Product that arises solely from any
Manufacturing defect in the Product or defect of the Drug or other components of
the Product supplied to Grünenthal by AcelRx by written notice to Grünenthal. In
the event a Recall is initiated by Grünenthal pursuant to an AcelRx request, the
Parties shall work together to develop and implement a Recall plan and
effectuate the Recall.

(c) Recall Costs and Expenses. All costs and expenses associated with
implementing a Recall of a Product in the Territory shall be allocated between
AcelRx and Grünenthal as follows: [ * ]

 

14

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

3.12 Records. AcelRx shall keep complete, accurate and authentic accounts,
notes, data and records pertaining to the Manufacture and supply of each batch
of the Product, for a period of at least one (1) year after the expiration date
(as provided in 21 CFR 211.180 (a) (b), 211.198 (b)), or longer if required by
Regulatory Requirements, and upon Grünenthal’s reasonable request, shall make
available to Grünenthal copies of such records. After such time period, AcelRx
shall notify Grünenthal prior to the destruction of any records retained under
this Section 3.12 and, at Grünenthal’s request, shall provide copies of such
records to Grünenthal.

3.13 Legal Changes. Each Party shall immediately advise the other if it becomes
aware of any legislation or Applicable Laws (including, all health and safety,
custom, trade, tariff or other import laws, approvals process or vigilance
reporting requirements) which is in effect or which may come into effect after
this Agreement becomes effective and which affects the importation of the
Product, Device, Drug, Accessory or Replacement Component into, or the
distribution, sale, or use of the Product, Device, Drug, Accessory or
Replacement Component in the Territory, and the Parties shall use commercially
reasonable efforts to remain informed of all such legislation or Applicable
Laws.

3.14 Manufacturing Continuity Plan. AcelRx shall develop and maintain the
Manufacturing Continuity Plan. AcelRx agrees that not less than [ * ] prior to
the anticipated date of first commercial sale of the Product in the Territory by
Grünenthal, AcelRx shall deliver a Manufacturing Continuity Plan to Grünenthal
for review and discussion. Thereafter, AcelRx shall not less than [ * ] review
and update the Manufacturing Continuity Plan and, upon Grünenthal’s request,
AcelRx will make the Manufacturing Continuity Plan available to Grünenthal or
its designated representatives for review.

ARTICLE 4

PAYMENT

4.1 Purchase Price for Supply.

(a) AcelRx shall Manufacture and supply the Product and Devices under this
Agreement at a price equal to the Transfer Price.

(b) The Parties agree that they will renegotiate in good faith [ * ] In any
event, if there is a net increase in the Manufacturing costs incurred by AcelRx
in connection with the Manufacture and supply of the Products hereunder, the
Parties shall in good faith negotiate a new Transfer Price for the Products to
prevent AcelRx having to Manufacture and sell Product and Devices to Grünenthal
at a loss under this Agreement. For clarity, in the event of a reduction in the
Fully Burdened Manufacturing Cost, the then current Transfer Price shall be
reduced to reflect such reduced Fully Burdened Manufacturing Cost.

(c) The prices of Accessories and Replacement Components will be fixed on [ * ]
during the term of this Agreement.

 

15

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

4.2 Payment Terms for Purchases.

(a) Invoice and Payment. AcelRx shall invoice Grünenthal upon delivery of
ordered Product pursuant to Section 3.7(a). All payments for Product will be due
and payable to AcelRx [ * ] after Grünenthal’s receipt of such invoice, unless
such shipment is rejected under Section 3.7(c), in which event no payment shall
be due for such rejected Product and Grünenthal shall make payment to AcelRx:
(a) for any replacement Product within [ * ] after Grünenthal accepts the
replacement Product; and/or (b) for such original shipment within [ * ] after a
Third Party laboratory, pursuant to Section 3.7(c)(i), confirms that the Product
originally delivered complies with the Specifications and not subject to
rejection.

(b) Currency. All references to “Dollars” or “$” shall mean the legal currency
of the United States. All payments to be made under this Agreement shall be made
in Dollars, unless expressly specified to the contrary herein.

(c) Late Payments. Any amounts not paid within thirty (30) days after the date
due under this Agreement shall be subject to interest from the foregoing date
through and including the date upon which payment is received, calculated at the
interest rate equal to three percentage points (3%) over the rate of interest
according to the average six-month rate(s) of the London Inter-Bank Offering
Rate (“LIBOR”) for U.S. dollars, as quoted on the British Banker’s Association’s
website currently located at www.bba.org.uk (or such other source as may be
mutually agreed by the Parties) from time to time, effective for the applicable
days of the period of default, on the last business day of the applicable
Calendar Quarter prior to the date on which such payment is due, calculated
daily on the basis of a 365-day year, or, if lower, the highest rate permitted
under Applicable Law.

4.3 Audit of Transfer Price. In order to verify the Fully Burdened Manufacturing
Cost comprising the Transfer Price, AcelRx shall provide to Grünenthal a written
report of the calculation of the Fully Burdened Manufacturing Cost on a
quarterly basis for the most recently completed calendar quarter. Grünenthal
shall have the right to cause an independent, certified public accounting firm
reasonably acceptable to AcelRx to audit AcelRx’s records relating to the Fully
Burdened Manufacturing Cost to confirm the amount of the costs and expenses
reflected in such report. The accounting firm shall be obligated to keep in
strict confidence his findings also vis-à-vis Grünenthal and will inform
Grünenthal and AcelRx only about whether or not the calculation of the Transfer
Price has been correct and the amount, if any, of the deviation from the charged
Transfer Price. Grünenthal shall bear the full cost of such audit unless such
audit discloses an over-charging by AcelRx of [ * ], in which event AcelRx shall
bear the costs of such audit.

 

16

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

ARTICLE 5

SECURITY OF SUPPLY

5.1 Shortage of Products.

(a) Grünenthal understands and acknowledges that AcelRx is solely responsible
for managing and maintaining its relationships with Third Party suppliers that
it uses to obtain components necessary to Manufacture the Product, and that any
disruption in the Manufacture of the Product or a component thereof that is due
to any such Third Party supplier shall be AcelRx’s responsibility, including
with regard to any impact on the timely deliver to Grünenthal of Product ordered
under this Agreement. In addition, Grünenthal understands and acknowledges that
the Drug is a Schedule II controlled drug substance and that the quantities of
Drug that may be Manufactured pursuant to this Agreement depend upon the annual
Aggregate Production Quota (“APQ”) assigned to AcelRx by the U.S. Drug
Enforcement Administration. AcelRx shall apply for an APQ in quantities
reasonably determined by AcelRx based upon Firm Orders and the forecasts of
Grünenthal and AcelRx shall use commercially reasonable efforts to obtain such
APQ in order to meet its supply obligations under this Agreement. AcelRx shall
consult with Grünenthal as reasonably required during the APQ process and shall
take into good faith consideration Grünenthal’s suggestions and comments
regarding the APQ process. [ * ]

(b) If AcelRx experiences a shortage of Product due to Force Majeure, failure to
supply by a Device component supplier or insufficient APQ and is unable to
supply the full quantity of Product ordered pursuant to this Agreement,
Grünenthal shall be entitled to receive that quantity of Product which bears the
same proportion to the total quantity of available Product as [ * ]. AcelRx
shall use its commercially reasonable efforts to work with Grünenthal to meet
Grünenthal’s additional supply needs for Product during the period that any
Product shortage conditions exist. Grünenthal shall [ * ] If the shortage of
Product described in this Section 5.1(b) affects Drug or Device portions of the
product unequally, or affects only the Drug or only the Device, then the
proportional allocation of Product described herein shall instead be a separate,
proportional allocation of each of the Drug and/or Device portions of the
Product, based on the total quantity of each available and the total quantity of
each sold by Grünenthal in the [ * ] preceding the supply shortage.

5.2 Cooperation. In the event AcelRx determines that shortage conditions will
occur, or in the event of a force majeure, supplier delay or insufficient APQ
that gives rise to shortage conditions, AcelRx will promptly notify Grünenthal
of such conditions, and the Parties shall discuss in good faith appropriate
mechanisms to address such shortage conditions.

5.3 Measures to Prevent Shortfall. The Parties desire to minimize the risk of
discontinuity in such Manufacture and/or supply and AcelRx shall take such
measuresas follows:

(a) Back-up Manufacturer. If AcelRx fails [ * ] (a “Failure Event”), such
Failure Event shall constitute a material breach of this Agreement and AcelRx
shall grant a Third Party Manufacturer reasonably acceptable to Grünenthal the
right to make and have made the Product for Grünenthal’s commercial sale in the
Territory and promptly thereafter enable (at

 

17

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

AcelRx’s cost and expense) such Third Party Manufacturer with technology
transfer to make such Product according to the then current Specifications. To
the extent that Grünenthal has requested such Third Party Manufacturer be
qualified in advance pursuant to Section 5.3(b) or otherwise pursuant to
Section 2.4 of the License Agreement, such Third Party Manufacturer shall be
qualified in advance. Following a Failure Event, Grünenthal shall no longer have
an obligation to purchase and AcelRx shall no longer have an obligation to
supply pursuant to this Agreement once such Third Party Manufacturer is
qualified by Regulatory Approval to supply the Product for Grünenthal’s
commercial sale in the Territory.

(b) Request for Back-up Manufacturer. At such time as Grünenthal [ * ] upon the
written request of Grünenthal, AcelRx agrees to reasonably consider and qualify
(i.e., prepare for Regulatory Approval) a second site for Manufacture of the
Product at a different facility that is capable of supplying Product in the
Field for the Territory.

(c) Restrictions. The back-up license set forth in Section 5.3(a) shall not
include the right for any Third Party Manufacturer to modify or make
improvements to the Product. Such back-up license shall expire upon the
expiration of the Term or early termination of this Agreement.

(d) Stand-By Contracts. Beginning not later than [ * ] AcelRx shall use
commercially reasonable efforts to enter into Stand-By Contracts with each Third
Party providing significant manufacturing and/or supply services to AcelRx in
connection with the Manufacturing of the Device or other components of the
Product for the Territory such that through these Stand-By Contracts Grünenthal
will have access to such Third Party supplier if Grünenthal exercises its rights
under such Stand-By Contracts. Each “Stand-By Contract” with such a Third Party
manufacturing and supply service provider shall be a letter agreement in the
form of Exhibit B providing that upon receipt notice from Grünenthal, [ * ].
Grünenthal covenants it shall not provide such a notice under a Stand-By
Contract unless and until any of the following has occurred: (i) there has been
a Failure Event, (ii) AcelRx has terminated this Agreement or the License
Agreement other than as permitted thereunder due to a material breach by
Grünenthal, (iii) upon the bankruptcy or insolvency of, or the filing of an
action to commence insolvency proceedings against AcelRx, or the making or
seeking to make or arrange an assignment for the benefit of creditors of AcelRx,
or the initiation of proceedings in voluntary or involuntary bankruptcy, or the
appointment of a receiver or trustee of AcelRx’s property, in each case that is
not discharged within one hundred twenty (120) days, or (d) this Agreement or
the License Agreement are rejected in any proceeding for the bankruptcy or
insolvency of AcelRx. To the extent AcelRx owns tooling, molds, equipment or
other tangible materials that are held by or installed at a Third Party
Manufacturing and supplier of AcelRx and which are used or useful in the
Manufacture of Licensed Products or components thereof, the Stand-By Contract
with such Third Party manufacturing and supplier [ * ].

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

6.1 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as of the Effective Date as follows:

(a) The execution, delivery, and performance of this Agreement have been duly
authorized by all necessary corporate actions;

 

18

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) This Agreement constitutes a valid obligation of such Party and is binding
and enforceable against such Party in accordance with the terms hereof; and

(c) Such Party has the corporate power and authority and the legal right to
enter into this Agreement and to perform its obligations hereunder, and there is
no contractual restriction or obligation binding on such Party which would be
materially contravened by execution and delivery of this Agreement or by the
performance or observance of its terms.

6.2 Product Warranties. AcelRx represents and warrants that the Product supplied
to Grünenthal:

(a) comply with the Specifications;

(b) have been Manufactured and stored in compliance with Regulatory
Requirements;

(c) shall have, upon delivery to Grünenthal a remaining shelf life of the Drug
of (i) at least [ * ].

(d) are not unfit for commerce under any Regulatory Requirements in any
countries in the Territory where the Product is approved for sale (including,
but not limited to, not being adulterated or misbranded as defined under the
FD&C Act or an article that may not, under the FD&C Act, be introduced into
interstate commerce); and

(e) assuming payment in full by Grünenthal, are free and clear of all security
interests, liens and other encumbrances of any kind or character.

6.3 Limitation of Liability. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
NEITHER PARTY NOR ANY OF THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES, OR AGENTS SHALL HAVE ANY LIABILITY OF ANY TYPE (INCLUDING, BUT NOT
LIMITED TO, CLAIMS IN CONTRACT, NEGLIGENCE AND TORT LIABILITY) FOR ANY SPECIAL,
INCIDENTAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT
LIMITED TO, THE LOSS OF OPPORTUNITY, LOSS OF USE OR LOSS OF REVENUE OR PROFIT IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR THE DEVELOPMENT ACTIVITIES
PERFORMED HEREUNDER, EVEN IF SUCH DAMAGES MAY HAVE BEEN FORESEEABLE. THE
FOREGOING SHALL NOT LIMIT EITHER PARTY’S INDEMNIFICATION OBLIGATIONS NOR SHALL
IT APPLY TO DAMAGES ARISING FROM EITHER PARTY’S BREACH OF ITS OBLIGATIONS UNDER
ARTICLE 8. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE TOTAL
LIABILITY OF ACELRX UNDER THIS AGREEMENT OTHER THAN FOR

 

19

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

CLAIMS OF PRODUCTS LIABILITY RESULTING FROM A HIDDEN DEFECT (AS DEFINED IN
SECTION 3.7(C)) SHALL NOT EXCEED THE AMOUNT OF ALL PAYMENTS RECEIVED BY ACELRX
FROM GRÜNENTHAL UNDER THIS AGREEMENT.

6.4 Insurance. Each Party, at its own expense, shall maintain product liability
and other appropriate insurance with an insurance carrier in an amount
consistent with industry standards, for a company in a similar position to such
Party, during the Term, which shall include, but not be limited to, (i) product
liability insurance which may include a self-insured retention and (ii) general
liability insurance in the minimum amount of $2 million in the aggregate and $10
million umbrella coverage, which may include a self-insured retention. Each
Party shall provide a certificate of insurance or other reasonably satisfactory
documentation evidencing such coverage to the other Party upon request. It is
understood that such insurance shall not be construed to create a limit of
either Party’s liability with respect to its indemnification obligations under
Article 9.

6.5 Warranty Limitations or Disclaimers. SUBJECT TO 5.3, THE WARRANTIES,
LIMITATIONS AND DISCLAIMERS DESCRIBED IN THIS ARTICLE 6 AND ARTICLE 3 ARE
EXCLUSIVE AND SUPERSEDE ANY OTHER WARRANTY LIMITATIONS AND DISCLAIMERS GIVEN BY
EITHER PARTY, WHETHER WRITTEN OR ORAL. EXCEPT FOR THE EXPRESS WARRANTIES IN
SECTIONS 3.7 and 6.2, ACELRX MAKES NO WARRANTIES OF ANY KIND WITH RESPECT TO THE
PRODUCT, ACCESSORIES OR REPLACEMENT COMPONENTS OR ANY COMPONENT OR PART THEREOF,
WHETHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OF FITNESS FOR A PARTICULAR PURPOSE, OR ANY
IMPLIED WARRANTIES ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING, OR
USAGE OF TRADE. GRÜNENTHAL SHALL NOT MAKE ANY REPRESENTATION OR WARRANTY ON
BEHALF OF ACELRX THAT EXCEEDS THE EXPRESS WARRANTIES IN SECTIONS 3.7 AND 6.2.

ARTICLE 7

INTELLECTUAL PROPERTY

7.1 Existing Intellectual Property. Each Party shall retain all rights in all
intellectual property rights owned or controlled by such Party prior to the
Effective Date or developed or acquired by such Party during the term of this
Agreement.

7.2 New Intellectual Property. All inventions made under this Agreement shall be
deemed made under the License Agreement and subject to the provisions of
ownership and licenses set forth under the License Agreement.

 

20

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

ARTICLE 8

CONFIDENTIALITY

8.1 Confidentiality. Except to the extent expressly authorized by this Agreement
or otherwise agreed in writing by the Parties, the Parties agree that any
confidential or proprietary information and materials, patentable or otherwise,
in any form (written, oral, photographic, electronic, visual or otherwise) which
is disclosed by one Party (the “Disclosing Party”) to the other Party (the
“Receiving Party”) (collectively, “Confidential Information”) shall also be
considered “Confidential Information” as defined in the License Agreement and
shall be governed by the confidentiality terms set forth in the License
Agreement; provided, that the Receiving Party may disclose the Disclosing
Party’s Confidential Information (a) to the Receiving Party’s employees,
consultants, Affiliates, agents, contractors, potential or actual investors, or
sublicensees who are bound by obligations relating to confidentiality at least
as restrictive of those contained in the License Agreement and who have a need
to know such information in connection with the Receiving Party’s performance of
its obligations or practice of its rights under this Agreement, (b) to exercise
its rights or perform its obligations under this Agreement, or (c) as
contemplated by Section 9.5 of the License Agreement and as permitted under
Section 9.3 of the License Agreement.

8.2 Confidentiality of this Agreement and its Terms. Except to the extent
expressly authorized by this Agreement or otherwise agreed in writing by the
Parties, each Party agrees not to disclose to any Third Party the existence of
this Agreement or the terms of this Agreement without the prior written consent
of the other Party hereto, except that each Party may disclose the terms of this
Agreement that are not otherwise made public as contemplated by Section 9.5 of
the License Agreement and as permitted under Section 9.3 of the License
Agreement.

8.3 Injunctive Relief. For the avoidance of doubt, either Party shall be
entitled to seek injunctive relief to enforce the terms of this Article 8.

8.4 Use of Names. Neither Party shall make use of the name of the other Party or
any of its Affiliates in any advertising or promotional material, or otherwise,
without the prior written consent of such other Party.

ARTICLE 9

INDEMNIFICATION

[ * ]

ARTICLE 10

TERM

10.1 Term. This Agreement shall become effective upon the Effective Date and
shall remain in full force and effect on a country-by-country basis through the
later of (i) expiration of the Royalty Term (as defined in the License
Agreement), (ii) expiration of Grünenthal’s obligation to pay the Trademark and
Supply Fee to AcelRx as set forth in Section 7.4 of the License Agreement or
(iii) any applicable transition period thereafter as provided under Section

 

21

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

14.5 of the License Agreement, unless earlier terminated pursuant to
Section 10.2 below (the “Term”). The Parties may extend the term of this
Agreement by mutual written agreement.

10.2 Termination. Each Party shall have the right to terminate this Agreement
before the end of the Term:

(a) upon early termination of the License Agreement by Grünenthal under
Section 13.3 (voluntary termination) thereof or termination of the License
Agreement by AcelRx under Section 13.2(b) (uncured material breach) thereof,
Grünenthal may terminate this Agreement, effective upon the effective date of
the termination of the License Agreement; provided, that if AcelRx terminates
the License Agreement under Section 13.2(b) (uncured material breach), then the
right of Grünenthal to terminate this Agreement pursuant to this Section 10.2(a)
shall be limited to the country/countries affected by the termination of AcelRx

(b) in its entirety or on a country-by-country basis by mutual written agreement
of the Parties;

(c) with regard to the country or countries concerned upon written notice by
either Party if the other Party is in material breach of this Agreement and has
not cured such breach within ninety (90) days (thirty (30) days with respect to
any payment breach) after notice from the terminating Party requesting cure of
the breach. Any such termination shall become effective at the end of such
ninety (90) day (thirty (30) days with respect to any payment breach) period
unless the breaching Party has cured any such breach or default prior to the end
of such period; or

(d) in its entirety upon the bankruptcy or insolvency of, or the filing of an
action to commence insolvency proceedings against the other Party, or the making
or seeking to make or arrange an assignment for the benefit of creditors of the
other Party, or the initiation of proceedings in voluntary or involuntary
bankruptcy, or the appointment of a receiver or trustee of such Party’s
property, in each case that is not discharged within one hundred twenty
(120) days.

10.3 Effects upon Expiration or Termination.

(a) Continued Effectiveness. This Agreement shall remain in effect through the
later of: (i) the Term (as defined in the License Agreement), subject to the
payment of the Trademark and Supply Fee pursuant to Section 7.4 of the License
Agreement and (ii) to the extent requested by Grünenthal, the applicable period
set forth in Section 14.5 of the License Agreement.

(b) For clarity, in case of termination with regard to any country pursuant to
Sections 2.8, 13.2(a) or 13.2(b) of the License Agreement, this Supply Agreement
shall terminate automatically upon effective date of such termination with
regard to the country or countries concerned and Section 5.2, second sentence of
the License Agreement shall apply accordingly during the Term.

 

22

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c) Cumulative Remedies. Except as expressly stated otherwise herein, remedies
hereunder are cumulative, and nothing in this Agreement shall prevent either
Party, in the case of a breach, from not terminating this Agreement and seeking
to enforce its rights hereunder.

(d) Accrued Obligations. Except as set forth herein, any termination or
expiration of this Agreement shall not relieve either Party of any obligation
which has accrued prior to the effective date of such termination or expiration
(including (X) the costs of any Product or Materials maintained for the Product
ordered by Grünenthal hereunder, which are unique to the manufacture of Product
in the Field in the Territory, and (Y) any remedy of Grünenthal under Article 3
with respect to Product Manufactured and supplied prior to the effective date of
termination), which obligations shall remain in full force and effect for the
period provided therein.

(e) Survival. The terms of Sections 6.1, 6.2, 6.3, 6.4, 6.5 and Articles 7, 8,
9, 10 (with the exception of 10.3(b)) and 11 shall survive any termination or
expiration of this Agreement.

(f) No Waiver. The termination or expiration of this Agreement, as the case may
be, shall not act as a waiver of any breach of this Agreement and shall not act
as a release of either Party from any liability or obligation incurred under
this Agreement through the date of such termination or expiration, including
payments due to AcelRx pursuant to this Agreement.

ARTICLE 11

MISCELLANEOUS

11.1 Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted to be given to any Party shall be
in writing and shall be deemed given only if delivered to the Party personally
or sent to the Party by registered mail, return receipt requested, postage
prepaid, sent by a nationally recognized courier service guaranteeing next-day
or second-day delivery, charges prepaid, addressed to the Party at its address
set forth below, or sent by facsimile transmission to the number set forth
below, or at such other address or fax number as such Party may from time to
time specify by notice given in the manner provided herein to the Party entitled
to receive notice hereunder:

 

  For AcelRx: AcelRx Pharmaceuticals, Inc.

       575 Chesapeake Drive

       Redwood City, CA 94063

       Attention: Chief Executive Officer

       FAX: +1-650-216-6500

 

  With a copy to: Cooley LLP

       3175 Hanover St.

       Palo Alto, CA 94306

       Telephone: +1-650-843-5000

       Facsimile: +1-650-843-4000

       Attention: Glen Y. Sato

 

23

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

  For Grünenthal: Grünenthal GmbH

       D-52099 Aachen

 

       Attention: Chief Executive Officer

 

  With a copy to: Grünenthal GmbH

       D-52099 Aachen

 

       Attention: Global Legal

       FAX: 241-569-3547

11.2 Entire Agreement and Inconsistency. This Agreement (including any
Exhibits or other attachments hereto), together with the License Agreement, the
Quality Agreement and the Pharmacovigilance Agreement, constitutes the entire
agreement between the Parties with respect to the subject matter hereof, and no
oral or written statement may be used to interpret or vary the meaning of the
terms and conditions hereof. In the event of a conflict or inconsistency between
the provisions of this Agreement and the provisions of the License Agreement,
the provisions of the License Agreement will prevail to the extent of the
conflict or inconsistency. In the event of a conflict or inconsistency between
the provisions of this Agreement and the provisions of the Quality Agreement or
the Pharmacovigilance Agreement, this Agreement will prevail. In the event of a
conflict or inconsistency between the provisions of this Agreement and any legal
or regulatory requirements applicable for the Territory, amendments to this
Agreement shall be considered promptly in good faith in order to meet such
requirements.

11.3 Assignment. Neither Party may assign or otherwise transfer this Agreement
without the prior written consent of the other Party; provided, however, that
either Party may assign this Agreement without the consent of the other Party to
any Affiliate or in connection with the acquisition of such Party or the sale of
all or substantially all of the business or assets of the assigning Party
relating to the subject matter of this Agreement, whether by merger, acquisition
or otherwise. Subject to the foregoing, this Agreement shall inure to the
benefit of each Party, its successors and permitted assigns. Any assignment of
this Agreement in violation of this Section 11.3 shall be null and void.

11.4 Force Majeure. Failure of any Party to perform its obligations under this
Agreement (other than of the obligations to make any payments or of
confidentiality) shall not subject such Party to any liability or place them in
breach of any term or condition of this Agreement to the other Party if, and
solely to the extent, such failure is caused by Force Majeure. The corresponding
obligations of the other Party will be suspended to the same extent. “Force
Majeure” shall mean any unanticipated event, reason or cause beyond the
reasonable control of a Party (including fire, flood, embargo, power shortage or
failure, acts of war, insurrection, riot, terrorism, strike, lockout or other
labor disturbance, epidemic, failure or default of public utilities

 

24

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

or common carriers, destruction of production facilities or materials by fire,
earthquake, or storm or like catastrophe, acts of God or any acts, omissions or
delays in acting of the other Party); provided, however, that the Party affected
shall promptly notify the other Party of the condition constituting Force
Majeure as defined herein and shall exert commercially reasonable efforts to
eliminate, cure and overcome any such causes and to resume performance of its
obligations with all possible speed. If a condition constituting Force Majeure
as defined herein prevents, or would likely prevent, a Party from performing its
obligations under this Agreement for more than one hundred twenty (120) days,
the Parties shall meet to negotiate a mutually satisfactory solution to the
problem, if practicable, including the use of a Third Party to fulfill the
obligations hereunder of the Party invoking the Force Majeure.

11.5 Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of the Agreement.

11.6 Independent Contractor. Each Party shall be acting as an independent
contractor in performing under this Agreement and shall not be considered or
deemed to be an agent, employee, joint venturer or partner of the other Party.
Neither Party to this Agreement shall have any express or implied right or
authority to assume or create any obligations on behalf of, or in the name of,
the other Party, or to bind the other Party to any contract, agreement or
undertaking with any Third Party.

11.7 Severability. In the event any provision of this Agreement should be held
invalid, illegal or unenforceable in any jurisdiction, the Parties shall
negotiate in good faith and enter into a valid, legal and enforceable substitute
provision that most nearly reflects the original intent of the Parties. All
other provisions of this Agreement shall remain in full force and effect in such
jurisdiction. Such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of such provision in any other
jurisdiction.

11.8 No Third Party Beneficiaries. Nothing in this Agreement, either express or
implied, is intended to or shall confer upon any Third Party any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement.

11.9 Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by authorized representatives of Grünenthal and
AcelRx.

11.10 Governing Law. This Agreement and all questions regarding the existence,
validity, interpretation, breach or performance of this Agreement, shall be
governed by, and construed and enforced in accordance with, the laws of [ * ],
without reference to its conflicts of law principles.

11.11 Dispute Resolution. In the event of any dispute between the Parties that
relates to interpretation of a Party’s rights and/or obligations hereunder or
any alleged breach of this Agreement, such dispute shall be resolved in
accordance with the dispute resolution procedures set forth in Article 15 of the
License Agreement.

 

25

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

11.12 No Waiver. The failure of either Party to enforce at any time for any
period the provisions of or any rights deriving from this Agreement shall not be
construed to be a waiver of such provisions or rights or the right of such Party
thereafter to enforce such provisions.

11.13 Counterparts. This Agreement may be executed in one or more counterparts,
and by the respective Parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same Agreement.

[SIGNATURES APPEAR ON THE NEXT PAGE]

 

26

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has executed or caused this Agreement to
be executed on its behalf as of the Effective Date.

ACELRX PHARMACEUTICALS, INC.

By: /s/ Richard King

Name: Richard King

Title: President & CEO

GRÜNENTHAL GMBH

By: /s/ Eric Paul Paques

Name: Prof. Dr. Eric Paul Paques

Title: Chairman of the Corporate Executive Board

By: /s/ Alberto Grua

Name: DoH. Alberto Grua

Title: Chief Commercial Officer EV, Australia and North America

 

[Signature Page to Manufacture and Supply Agreement]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

EXHIBIT A

Accessories

  •   [ * ]

Replacement Components

  •   [ * ]

For clarity, all orders of Accessories and Replacement Components are subject to
Section 2.7 of the Agreement.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit B

Form of Standby Letter Agreement

[AcelRx letterhead]

[date]

VIA EMAIL PDF

[name], [title]

[Third Party manufacturing partner of AcelRx]

[other party address]

(hereinafter “Company”)

[name], [title]

GRÜNENTHAL GMBH

Zieglerstrasse 6

52078 Aachen, Germany

RE: Continuity of Supply

Dear [names]:

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.